DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on 6/23/2021, has been entered and carefully considered. Claims 1 and 8 are amended, claims 2-3, 6, 9-10 and 13-17 have been canceled.  Claims 1, 4-5, 7-8, 11-12 and 18 are currently pending.
	
Response to Arguments
3.	Applicant’s arguments, pages 2-6, filed on 6/23/2021, regarding claim 1 that the combination of Liu, Hoglund and Fujishiro does not disclose or suggest "based on detecting that the enhanced coverage level of the UE changes from the first enhanced coverage level to the second enhanced coverage level during the random access procedure for the EDT. comparing, by a media access control (MAC) layer of the UE, (i) the size of the Msg3 of the random access procedure to be transmitted with (ii) a TB size for the second enhanced coverage level among the one or more TB sizes," as recited in amended claim 1. The arguments have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 4-5, 7-8, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haitao Li (Pat. Pub. No. US 2021/0153032) hereinafter Li, in view of Fujishiro et al. (Pat. Pub. No. US 2020/0187245) hereinafter Fujishiro.
Regarding Claim 1,  Li teaches A method performed by a user equipment (UE) configured to operate in a wireless communication system ([Para. 0024-0025] Fig. 2, a system may include network entity 220 and UE 210, where the UE perform random access procedures), the method comprising: receiving, by the UE from a network, parameters for an early data transmission (EDT) including information regarding one or more transport block (TB) sizes for one or more enhanced coverage levels, respectively ([Para. 0013-0015] the UE receives uplink grant from the network, including a range of TBSs, different maximum TBSs for different CE levels for early data transmission (EDT) as part of the Msg3 transmission during the random access procedure), the one or more enhanced coverage levels including a first enhanced coverage level and a second enhanced coverage level ([Para. 0023-0024] the CE levels includes the current CE level-1 and CE level-2); based on that a size of a Msg3 of the random access procedure to be transmitted is smaller than or equal to a TB size for the first enhanced coverage level among the one or more TB sizes ([Para. 0020, 0023] the UE may select a TBS size that is larger than the clean PDU length that the TBS size fits the PDU length. For example, Fig. 1, the UE may undergoing early data transmissions in a CE level-1. if the amount of user data to be transmitted as the early data, as part of a Msg3, is 600 bits, and the list of possible TBSs corresponding to the CE level includes 320, 550, 750, and 1000 bits, then, the UE may select the flexible TBS size of 750 bits in the uplink grant);
based on a number of attempts of the first transmission of the preamble reaching a maximum number of preamble attempts for the first enhanced coverage level, detecting, by the UE, that an enhanced coverage level of the UE changes from the first enhanced coverage level to the second enhanced coverage level during the random  Each of the CE levels has associated time and frequency resources to be used by the user equipment for random access preamble transmissions. When the user equipment fails random access after one or more attempts (transmission of the preamble reaching the maximum number of attempts) in a given CE level, the user equipment may consider itself to be in the next CE level (detecting by the UE that the CE level changes from the first CE level to the second CE level) and reattempts random access procedures);
based on detecting that the enhanced coverage level of the UE changes from the first enhanced coverage level to the second enhanced coverage level during the random access procedure for the EDT ([Para. 0013-0015, 0023] the UE receives uplink grant, a range of TBSs, including different maximum TBSs for different CE levels for early data transmission (EDT) as part of the Msg3 transmission during the random access procedure. When a random access failure occurs, data included in a Msg3 as part of an early data transmission may not be successfully transmitted, and the UE may changes the CE level when reattempting random access procedures. After a few random access failures in the CE level-1, the UE may move to CE level-2 for further random access attempts.); comparing, by the UE, (i) the size of the Msg3 of the random access procedure to be transmitted with (ii) a TB size for the second enhanced coverage level among the one or more TB sizes ([Para. 0017-0018, 0022-0024] The UE may receive a maximum TBS associated with the changed CE level due to the random access failure. The UE may compare the length of the PDU to be transmitted with the maximum TBS corresponding to the changed CE level. For example, when the UE undergoing early data transmissions in a CE level-1, the UE transmits Msg3 including 
based on the size of the Msg3 being larger than the TB size for the second enhanced coverage level, the EDT is stopped ([Para. 0018, 0024] The UE attempts to transmit the Msg3 stored in the buffer which has a size of 750 bits, the initial PDU can no longer be transmitted in the new uplink grant for CE level-2, which has a size of 700 bits, In other words, in embodiments in which the clean PDU length is larger than the maximum TBS size, the UE may start random access procedures without utilizing early data transmissions (the EDT is stopped)). 
Li does not disclose initiating, by a radio resource control (RRC) layer of the UE, a random access procedure for the EDT; attempting, by the UE to the network, a first transmission of a preamble of the random access procedure using a first Physical Random Access Channel (PRACH) resource set associated with the EDT for the first enhanced coverage level; comparing, by a media access control (MAC) layer of the UE, and based on the size of the Msg3 being larger than the TB size for the second enhanced coverage level, informing, by the MAC layer of the UE to the RRC layer of the 
Fujishiro teaches initiating, by a radio resource control (RRC) layer of the UE, a random access procedure for the EDT ([Para. 0063, 0138-0141] Fig. 4, UE 100 includes the PHY layer, MAC layer, RLC layer, PDCP layer, and RRC layer constitute an access stratum (AS) layer. The UE determines whether to perform the early data transmission by the access layer (AS) including at least the MAC layer and the RRC layer entities. [Para. 0079, 0084-0090, 0126] Fig. 7 illustrates the random access procedure. In an initial state, the UE 100 is in the RRC idle mode, performs a contention based random access procedure in order to transition to the RRC connected mode. In step S1005, the UE 100 transmits Msg1 (random access preamble) to the eNB 200 using the selected PRACH resource for the early data transmission); attempting, by the UE to the network, a first transmission of a preamble of the random access procedure using a first Physical Random Access Channel (PRACH) resource set associated with the EDT for the first enhanced coverage level ([Para. 0083-0090, 0102-0103] Fig. 7, during the random access procedure, the UE 100 attempt to transmit Msg1 (random access preamble) to the eNB 200 using the selected PRACH resource (group 1) corresponding to the enhanced coverage level specifically for the Msg1 (first CE level) associated with the early data transmission); comparing, by a media access control (MAC) layer of the UE, and based on the size of the Msg3 being larger than the TB size for the second enhanced coverage level, informing, by the MAC layer of the UE to the RRC layer of the UE, that the EDT is stopped ([Para. 0226, 0273] the UE generates a MAC protocol data unit (MAC PDU) by a MAC layer as shown in Fig. 16. The UE manages transmitting the  the UE perform the early data transmission using the PRACH resource groups that correspond to CE levels #1 to #3. [Para. 0346-0349, 0359-0360, 0406, 0507, 0549-0551, 0565, 0608] describes in the early data transmission, the UE (the AS layer ((for example, by an RRC layer or a MAC layer) comparing or matching the user data associated with an RRC message (Msg3) to an allocated data size (that is, transport block size) corresponding to the uplink radio resource allocated to the UE. If the UE receives a grant can be used for UL data (Msg3) and if the grant is smaller than the intended UL data size as shown in Fig. 30, in which data does not fit, the UE does not send the data in Msg3 (the EDT is stopped). For example, matching an RRC message (Msg3) (size of a Msg3) corresponding to the uplink radio resource allocated to the UE for each CE level including CE level #2). The MAC layer of the UE handles the data transmission in UL EDT); and initiating, by the RRC layer of the UE, an RRC connection establishment procedure ([Para. 0079, 0241, 0273] Fig. 7, illustrating the UE in an initial state executes the random access procedure in order to transition to the RRC connected mode. The random access procedure (or RRC connection establishment procedure), and is managed in the RRC layer).
 Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Li and Fujishiro to implement the early data transmission for each extended coverage level to improve latency and power consumption.
Regarding Claim 4, Li  does not disclose based on the size of the Msg3 being larger than the TB size for the second enhanced coverage level, transmitting, by the UE to the network the data after the RRC connection establishment procedure is completed.
Fujishiro teaches based on the size of the Msg3 being larger than the TB size for the second enhanced coverage level, transmitting, by the UE to the network the data after a RRC connection establishment procedure is completed. 
 [Para. 0399, 0509, 0551-0552] if the UL grant is smaller than the Msg3 data size, or the granted UL data size for EDT does not “fit” the size of Msg3 (i.e., based on the size of the Msg3 being larger than the TB size), the UE does not send the data in Msg3. It could be considered as a failure.  [Para. 0143, 0219-0222, 0354] When the UE 100 determines that the data transmission using the RRC connection request message has failed, the UE may transmit (retransmits) the data after transitioning to the connected mode).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Li and Fujishiro to implement the early data transmission for each extended coverage level to improve latency and power consumption.

Regarding Claim 5, the combination of Li and Fujishiro, specifically, Li teaches 
receiving, from the network, an indication indicating that the network supports the EDT ([Para. 0014-0015] the UE receives uplink grant from the network, including a range of 

Regarding Claim 7, the combination of Li and Fujishiro, specifically, Li teaches wherein the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE ([Para. 0014-0016] Fig. 1, UE receives an initial uplink grant from the network entity, and transmit an initial PDU to the network entity (the UE communicates with a network entity other than the UE).

Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Li, in view of Fujishiro. Li further teaches  A user equipment (UE) configured to operate in a wireless communication system, the UE comprising: at least one transceiver and at least one processor, and at least one computer memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations ([Para. 0025-0033] Fig. 2 shows a block diagram of UE 214 includes a transceiver213, at least one processor 211 coupled to memory 212 storing computer program instructions executed by the processor for performing the operations and functionalities).

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 4
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 18, the combination of Li and Fujishiro, specifically, Li teaches wherein the method further comprises: based on the size of the Msg3 being larger than the TB size for the second enhanced coverage level, skipping a second transmission of a preamble of the random access procedure using a second PRACH resource set associated with the EDT for the second enhanced coverage level (interpreted as based on the size of the Msg3 being larger than the TB size for the second enhanced coverage level, the EDT procedure is being stopped). ([Para. 0018, 0024] The UE attempts to transmit the Msg3 stored in the buffer which has a size of 750 bits, the initial PDU can no longer be transmitted in the new uplink grant for CE level-2, which has a size of 700 bits, In other words, in embodiments in which the clean PDU length is larger than the maximum TBS size, the UE may start random access procedures without utilizing early data transmissions (the EDT is stopped)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210021390, Zhao et al. discloses method for determining TBS for coverage enhancement .
US 20200100318, Sengupta et al. discloses method and apparatus for coverage level change.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413